  Case 1:18-cr-00270-LO Document 55 Filed 09/14/20 Page 1 of 4 PageID# 317




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Alexandria Division

UNITED STATES OF AMERICA,                     )
                                              )
      v.                                      )      Case No. 1:18CR270
                                              )
                                              )      Hon. Liam O’Grady
EDWIN ANYAOKU,                                )      Sentencing Hrg: September 22
                                              )      2020
                                              )
                   Defendant.                 )


                    DEFENDANT’S LETTER TO THE COURT

      COMES NOW the Defendant, Edwin Anyaoku, by and through his attorney,

Elizabeth Mullin, and pursuant to 18 U.S.C. §3553(a)(1), respectfully requests this

Court read the additional attached letter prior to the imposition of sentence in this

case. Counsel also respectfully refers the Court to defendant’s Position on Sentencing

(Doc No. 47) and Supplement (Doc. No. 54), filed on March 13 and August 28, 2020,

respectively.

                                       Respectfully submitted,

                                       Edwin Anyaoku

                                       By Counsel,

                                       Geremy C. Kamens,
                                       Federal Public Defender

                                 By:
                                                      /s/
                                       Elizabeth A. Mullin
                                       Virginia Bar No. 86668
                                       Attorney for Defendant
  Case 1:18-cr-00270-LO Document 55 Filed 09/14/20 Page 2 of 4 PageID# 318




                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, VA 22314
                                       (703)600-0800 (telephone)
                                       (703)600-0880 (facsimile)
                                       elizabeth_mullin@fd.org

                          CERTIFICATE OF SERVICE

I hereby certify that on September 14, 2020, I will electronically file the foregoing
with the Clerk of court using the CM/ECF system, which will then send a notification
of such filing (NEF) to the following:

                          Katherine Rumbaugh, Esq.
                          United States Attorney’s Office
                          2100 Jamieson Avenue
                          Alexandria, VA 22314


Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy of the
forgoing pleading will be delivered to Chambers within one business day of the
electronic filing.



                                              ______/s/____________
                                              Elizabeth A. Mullin
                                              Attorney for Defendant
                                              Virginia Bar No. 86668
                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, VA 22314
                                              (703)600-0879 (telephone)
Case 1:18-cr-00270-LO Document 55 Filed 09/14/20 Page 3 of 4 PageID# 319
Case 1:18-cr-00270-LO Document 55 Filed 09/14/20 Page 4 of 4 PageID# 320
